[Cite as State v. Pearson, 2019-Ohio-740.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                       C.A. No.         18CA0039-M

        Appellant

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
CASWELL PEARSON, JR.                                MEDINA MUNICIPAL COURT
                                                    COUNTY OF MEDINA, OHIO
        Appellee                                    CASE No.   17 TRC 05214

                                 DECISION AND JOURNAL ENTRY

Dated: March 4, 2019



        CARR, Judge.

        {¶1}     Appellant the State of Ohio appeals from the judgment of the Medina Municipal

Court granting Defendant-Appellee Caswell Pearson, Jr.’s motion to suppress.       This Court

reverses and remands for proceedings consistent with this opinion.

                                               I.

        {¶2}     On August 25, 2017, Trooper Harold McCumbers with the Ohio State Highway

Patrol was a uniformed officer working at a sobriety checkpoint in Brunswick. According to a

media release, the checkpoint was “planned to deter and intercept impaired drivers.” That

evening, traffic traveling eastbound on State Route 303 towards Warren Drive encountered the

checkpoint.

        {¶3}     Around 10:00 p.m., Pearson drove into the checkpoint area. Prior to Pearson

reaching Trooper McCumbers, Trooper McCumbers could already smell the odor of marijuana.

Trooper McCumbers walked to the driver’s side of Pearson’s vehicle and could smell the odor of
                                                2


burnt marijuana coming from inside the vehicle. In addition, Pearson had red, bloodshot eyes

and his speech was slow or delayed. Pearson admitted to smoking marijuana within two and a

half hours of driving through the checkpoint.

       {¶4}    Based upon these signs of impairment, Trooper McCumbers had Pearson exit the

vehicle and walk over to the area where field sobriety tests were being conducted. Pearson

participated in the field sobriety tests and was thereafter arrested.      Trooper McCumbers

transported Pearson to the Medina Highway Patrol Post. There Pearson was asked to provide a

urine sample, which Pearson agreed to do.

       {¶5}    Two complaints were filed in two separate cases alleging Pearson violated R.C.

4511.19(A)(1)(a) and 4511.19(A)(1)(j). Ultimately, the two cases were consolidated. Pearson

filed a motion to suppress challenging: (1) the constitutionality of the checkpoint; (2) whether

the field sobriety tests were conducted in substantial compliance with the National Highway

Traffic Safety Administration standards; (3) whether there was probable cause to arrest Pearson;

and (4) whether there was substantial compliance with Ohio Administrative Code regulations

concerning the urine test.   The matter proceeded to a hearing.       During closing argument,

Pearson’s counsel focused on two issues: whether the checkpoint satisfied the fourth prong of

the test articulated in State v. Goines, 16 Ohio App. 3d 168 (2d. Dist. 1984) and whether there

was substantial compliance with Ohio Administrative Code regulations concerning the urine test.

       {¶6}    Following the hearing, the trial court issued a judgment entry granting the motion

to suppress. Therein, the trial court first evaluated whether Goines was the applicable test and

determined that it was. The trial court then found that the State failed to establish compliance

with the fourth Goines prong: “a predetermination by policy-making administrative officers of

the roadblock location, time, and procedures to be employed, pursuant to carefully formulated
                                                 3


standards and neutral criteria.” (Internal quotations and citation omitted.) See Goines at 171. In

so doing, the trial court, despite admitting certain exhibits, appeared to question their evidentiary

value because the witnesses did not have personal knowledge about the information contained in

the exhibits. See State v. Boczar, 113 Ohio St. 3d 148, 2007-Ohio-1251, ¶ 17 (“[T]he Rules of

Evidence do not apply to suppression hearings.”); State v. Edwards, 107 Ohio St. 3d 169, 2005-

Ohio-6180, ¶ 14 (“[J]udicial officials at suppression hearings may rely on hearsay and other

evidence, even though that evidence would not be admissible at trial.”) (Internal quotations and

citation omitted.). Ultimately, the trial court concluded that the checkpoint did not “comport

with applicable constitutional standards.”

       {¶7}    The State has appealed, raising a single assignment of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE MEDINA MUNICIPAL COURT ERRED IN FINDING THE OVI
       CHECKPOINT UNCONSTITUTIONAL AND SUPPRESSING EVIDENCE.

       {¶8}    The State argues in its sole assignment of error that the trial court erred in relying

on the test in Goines in determining the constitutionality of the checkpoint; instead, the State

contends that the trial court should have applied the test in State v. Orr, 91 Ohio St. 3d 389

(2001). We agree.

       {¶9}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve

factual questions and evaluate the credibility of witnesses.”    Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Thus, a reviewing court “must accept the trial court’s findings of fact if

they are supported by competent, credible evidence.” Burnside at ¶ 8. “Accepting these facts as
                                                  4


true, the appellate court must then independently determine, without deference to the conclusion

of the trial court, whether the facts satisfy the applicable legal standard.” Id., citing State v.

McNamara, 124 Ohio App. 3d 706 (4th Dist.1997).

       {¶10} “The search and seizure provisions of the Ohio and United States Constitutions

are implicated in this case because a vehicle stop at a highway checkpoint constitutes a ‘seizure’

within the meaning of the Ohio and United States Constitutions even though the purpose of the

stop is limited and the resulting detention brief.” Orr at 391.

       {¶11} In concluding that Goines applied, the trial court looked to this Court’s decision in

State v. Hirsch, 9th Dist. Medina No. 13CA0025-M, 2014-Ohio-5388, for guidance. However,

in Hirsch, this Court did not adopt Goines as the appropriate test. See id. at ¶ 11; see also id. at ¶

19 (Carr, J., dissenting). This Court specifically noted that, “because of the limited nature of the

State’s arguments, this Court need not decide whether the Goines test has any application in

evaluating the constitutionality of checkpoints.” Id.

       {¶12} In 2005, in State v. Willard, 9th Dist. Medina No. 04CA0045-M, 2005-Ohio-

1627, this Court applied the test outlined in Orr in evaluating the constitutionality of a sobriety

checkpoint. See id. at ¶ 19. That test examined the following three factors: “(1) the particular

checkpoint’s intrusion on privacy, (2) the state’s interest in maintaining the checkpoint, and (3)

the extent to which the checkpoint advances the state interest.” (Internal quotations omitted.)

Id., quoting Orr at 392, citing Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990).

While Orr involved a driver’s license checkpoint, see Orr, 91 Ohio St. 3d at 390, it nonetheless

relied upon the test outlined in Sitz, a sobriety checkpoint case. See Orr at 393. Thus, “it is

reasonable to conclude that the Ohio Supreme Court would apply the same test it articulated in

Orr” in evaluating the constitutionality of a sobriety checkpoint. Hirsch at ¶ 10. This Court is
                                                  5


not inclined to adopt the test in Goines, a test which has only been adopted by some lower

appellate courts in Ohio, when the Supreme Court has already set forth a test to evaluate the

constitutionality of checkpoints. Thus, we conclude that the trial court erred in applying Goines

to the facts of this matter.

        {¶13} We note that, in its decision, the trial court concluded that Pearson “narrowed his

challenge to the constitutionality of the sobriety checkpoint” to whether “the checkpoint [] failed

to comply with prong four of the standard [in Goines.]” It is unclear to this Court whether the

foregoing requires the conclusion that the trial court also found that Pearson did not preserve any

challenge to the factors in the Orr test. Upon remand, the trial court shall determine whether

Pearson preserved a challenge to the factors in Orr, and if so, evaluate whether the State satisfied

the Orr test in the first instance. If applicable, the trial court must also evaluate any of Pearson’s

other preserved arguments concerning suppression.

        {¶14} The State’s assignment of error is sustained.

                                                 III.

        {¶15} The State’s assignment of error is sustained.          The judgment of the Medina

Municipal Court is reversed and the matter is remanded for proceedings consistent with this

opinion.

                                                                                 Judgment reversed,
                                                                                and cause remanded.




        There were reasonable grounds for this appeal.
                                                 6


       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

J. MATHEW LANIER, Prosecuting Attorney, for Appellant.

CHAD MULKEY, Assistant Public Defender, for Appellee.